Case 0:18-cv-61361-WPD Document 52 Entered on FLSD Docket 07/31/2019 Page 1 of 13



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                 CASE NO. 18-61361-CIV-DIMITROULEAS / SNOW

    MARIANNE JOFFE, DEBBE SCHERTZER,                    )
    and STEPHANIE RODRIGUEZ, individually               )
    and on behalf of all others similarly situated,     )
                                                        )
                                   Plaintiffs,          )
                                                        )
    v.                                                  )
                                                        )
    GEICO INDEMNITY INSURANCE                           )
    COMPANY, GOVERNMENT EMPLOYEES                       )
    INSURANCE COMPANY and GEICO                         )
    GENERAL INSURANCE COMPANY,                          )
                                                        )
                                   Defendants.          )
                                                        )

         ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

          THIS CAUSE is before the Court on Plaintiffs Marianne Joffe, Debbe Schertzer, and

   Stephanie Rodriguez (“Plaintiffs”) Sealed Motion for Class Certification [DE 41] (the

   “Motion”). The Court has carefully considered the Motion, Defendants GEICO Indemnity

   Insurance Company, Government Insurance Company, and GEICO General Insurance

   Company’s (“Defendants” or “GEICO”)’s Response in Opposition [DE 45-2], Plaintiffs’ Reply

   [DE 49], the exhibits submitted in the record, and is otherwise fully advised in the premises.

                                        I.       BACKGROUND

          This case was filed on June 15, 2018. [DE 1]. On June 28, 2019, this action was

   transferred to the undersigned due to its similarity to Roth v. GEICO, Case No. 16-62942-Civ-

   DIMITROULEAS (S.D. Fla.) (the “Roth case”). See [DE 7]. This case is nearly identical to the

   Roth case, except it involves a class that accrued a different time.

          The Complaint alleges two counts: Count I for breach of contract, and Count II for
Case 0:18-cv-61361-WPD Document 52 Entered on FLSD Docket 07/31/2019 Page 2 of 13



   attorneys’ fees. See [DE 1].

           Like the Roth case, Plaintiffs’ breach of contract claim arises out of GEICO’s alleged

   failure to pay state and local sales tax and title transfer fees (“title fees”) in the settlement of total

   loss claims on leased vehicles. Plaintiffs allege that GEICO does not include sales tax or title

   fees in its Actual Cash Value (“ACV”) payments made to insureds in settlement of total loss

   claims on leased vehicles, in violation of GEICO’s policy language. Plaintiffs contend that,

   while the GEICO policies provide that leased and owned vehicles are treated the same, and the

   premiums and underwriting auto policies for leased and owned vehicles are the same, GEICO

   arbitrarily reduces coverage to insureds with leased vehicle total loss claims compared to

   insureds with owned vehicle total loss claims by failing to pay the sales tax and title fees on total

   losses of leased vehicles.

           In the instant Motion, Plaintiffs seek class certification and appointment of class counsel

   under Fed. R. Civ. P. 23(a), (b)(3), and (g).

           In the Roth case, the Court granted the Motion for Class Certification. See [DE 165] in

   Roth v. GEICO, Case No. 16-62942-Civ-DIMITROULEAS (S.D. Fla.). The identical result is

   appropriate here where the facts relevant to determination of class certification issues are nearly

   identical. Therefore, it should come as no surprise that this Order is very similar to the Order the

   Court issued in the Roth case. For the reasons stated herein, the Motion is granted.

                                    II.     STANDARD OF REVIEW

           In deciding whether to certify a class, a district court has broad discretion. Washington v.

   Brown & Williamson Tobacco Corp., 959 F.2d 1566, 1569 (11th Cir. 1992). A class action may

   only be certified if the court is satisfied, after a rigorous analysis, that the prerequisites of Rule

   23 have been met. Gilchrist v. Bolger, 733 F.2d 1551, 1555 (11th Cir. 1984). Although a district



                                                       2
Case 0:18-cv-61361-WPD Document 52 Entered on FLSD Docket 07/31/2019 Page 3 of 13



   court is not to determine the merits of a case at the certification stage, “it may be necessary for

   the court to probe behind the pleadings before coming to rest on the certification question.” Id. at

   1570 n.11 (quoting Gen. Tel. Co. v. Falcon, 457 U.S. 147, 160 (1982)). A court “may look

   beyond the allegations of the complaint in determining whether a motion for class certification

   should be granted.” Veal v. Crown Auto Dealerships, Inc., 236 F.R.D. 572, 577 (M.D. Fla.

   2006). Therefore, “before a district court determines the efficacy of class certification, it may be

   required to make an informed assessment of the parties’ evidence. That a trial court does so does

   not mean that it has erroneously ‘reached the merits’ of the litigation.” Cooper v. S. Co., 390

   F.3d 695, 712-713 (11th Cir.2004) (quoting Kirkpatrick v. J.C. Bradford & Co., 827 F.2d 718,

   722 (11th Cir. 1987)).

          Parties seeking class action certification must satisfy the four requirements of Rule 23(a),

   commonly referred to as numerosity, commonality, typicality, and adequacy of representation.

   Amchem Prods. Inc. v. Windsor, 521 U.S. 591, 613 (1997). Specifically, the four requirements

   of Rule 23(a) are:

          (1) the class is so numerous that joinder of all members is impracticable;
          (2) there are questions of law or fact common to the class;
          (3) the claims or defenses of the representative parties are typical of the
          claims or defenses of the class; and
          (4) the representative parties will fairly and adequately protect the interests
          of the class.

   Fed. R. Civ. P. 23(a). The party moving for class certification bears the burden of establishing

   each element of Rule 23(a). London v. Wal-Mart Stores, 340 F.3d 1246, 1253 (11th Cir. 2003).

   If the party seeking class certification fails to demonstrate any single requirement, then the case

   may not continue as a class action. Jones v. Roy, 202 F.R.D. 658, 662 (M.D. Ala. 2001).

          If the plaintiff satisfies the requirements of Rule 23(a), it must also satisfy one of the

   three subsections of Rule 23(b). Heaven v. Trust Co. Bank, 118 F.3d 735, 737 (11th Cir. 1997).


                                                     3
Case 0:18-cv-61361-WPD Document 52 Entered on FLSD Docket 07/31/2019 Page 4 of 13



   Rule 23(b)(3)—the provision on which Plaintiffs rely—“permits class certification if ‘the court

   finds that the questions of law or fact common to class members predominate over any questions

   affecting only individual members, and that a class action is superior to other available methods

   for fairly and efficiently adjudicating the controversy.’” Little v. T-Mobile, USA, Inc., 691 F.3d

   1302, 1304 (11th Cir. 2012) (quoting Fed. R. Civ. P. 23(b)(3)) (emphasis in original).

          The moving party “must affirmatively demonstrate his compliance” with the class

   certification requirements. Comcast Corp. v. Behrend, 133 S.Ct. 1426, 1432 (quoting Wal–Mart

   Stores, Inc. v. Dukes, 564 U.S. 338, (2011)). That is, “a party must not only be prepared to prove

   that there are in fact sufficiently numerous parties, common questions of law or fact, typicality of

   claims or defenses, and adequacy of representation, as required by Rule 23(a) [but also] satisfy

   through evidentiary proof at least one of the provisions of Rule 23(b).” Id. “All else being equal,

   the presumption is against class certification because class actions are an exception to our

   constitutional tradition of individual litigation.” Brown v. Electrolux Home Prod., Inc., 817 F.3d

   1225, 1233 (11th Cir. 2016).

          For the reasons discussed below, the Court is satisfied that the requirements for a class

   action have been met.

                                         III.    DISCUSSION

          In the Roth case, Plaintiff obtained certification of the following class:

                  All persons insured by Defendant under a Florida insurance policy
                  for private passenger auto (“PPA”) physical damage who suffered
                  a first-party total loss of a covered leased vehicle at any time
                  during the 5 years prior to the filing of this lawsuit, whose claim
                  was adjusted by Defendant as a total loss claim, whose claim
                  resulted in payment by Defendant of a covered claim, and who was
                  not paid the full total loss vehicle value (“TLVV “) sales tax or
                  title transfer fees.

   [DE 47] at p. 2. The Court found that class certification was warranted under Rule 23(a) and


                                                    4
Case 0:18-cv-61361-WPD Document 52 Entered on FLSD Docket 07/31/2019 Page 5 of 13



   Rule 23(b)(3).

          The Roth case obtained certification for GEICO insured with claims for the period

   August 30, 2011 through August 30, 2016. Here, Plaintiffs seek certification of an identical

   class, except the period for claims is August 31, 2016 through the date of certification. Plaintiffs

   seek certification of the following class:

                    All persons insured by Defendant GEICO Indemnity Company, or
                    Defendant GEICO General Insurance Company under a Florida
                    insurance policy for private passenger auto (“PPA”) physical
                    damage coverage who suffered a first-party total loss of a covered
                    leased vehicle (1) at any time during the five years prior to the
                    filing of this lawsuit up to the date of any order granting class
                    certification (as to Defendant Government Employees Insurance
                    Company and Defendant GEICO Indemnity Company), and (2) at
                    any time from August 31, 2016 up to the date of any order granting
                    class certification (as to Defendant GEICO General Insurance
                    Company), whose claims were adjusted by one of the Defendants
                    as total loss claims, and who were not paid the full total loss
                    vehicle value (“TLVV”) sales tax and/or title fees.

   [DE 41] at p. 13.

          1.        Numerosity

          The first requirement of Rule 23(a) is that the class must be “so numerous that joinder of

   all members is impracticable.” Fed. R. Civ. P. 23(a)(1). The focus of the numerosity inquiry is

   not whether the number of proposed class members is “too few” to satisfy the Rule, but “whether

   joinder of proposed class members is impractical.” Armstead v. Pingree, 629 F. Supp. 273, 279

   (M.D. Fla. 1986). Parties seeking class certification do not need to know the “precise number of

   class members,” but they “must make reasonable estimates with support as to the size of the

   proposed class.” Fuller v. Becker & Poliakoff, P.A., 197 F.R.D. 697, 699 (M.D. Fla. 2000).

   Therefore, “[a] plaintiff must present some evidence that the class to be certified will satisfy the

   numerosity requirement of Rule 23.” Williams v. Wells Fargo Bank, N.A., 280 F.R.D. 665, 672



                                                     5
Case 0:18-cv-61361-WPD Document 52 Entered on FLSD Docket 07/31/2019 Page 6 of 13



   (S.D. Fla. 2012). With respect to this requirement, “[t]he Eleventh Circuit has held that

   ‘[g]enerally, less than twenty-one is inadequate, more than forty adequate.’” Cheny v.

   Cyberguard Corp., 213 F.R.D. 484, 490 (S.D. Fla. 2003) (quoting Cox v. Am. Cast Iron Pipe

   Co., 784 F.2d 1546, 1553 (11th Cir. 1986)). Thus, the “sheer number of potential class members

   may warrant a conclusion that Rule 23(a)(1) is satisfied.” LaBauve v. Olin Corp., 231 F.R.D.

   632, 665 (S.D. Ala. 2005) (citing Bacon v. Honda of Amer. Mfg., Inc., 370 F.3d 565, 570 (6th

   Cir. 2004)).

          Plaintiffs have satisfied the numerosity requirement. Plaintiffs point to data produced by

   Defendants showing that there are over 8,106 class members. Defendants’ opposition does not

   challenge numerosity.

          2.      Commonality

          The next requirement is that “there are questions of law or fact common to the class.”

   Fed. R. Civ. P. 23(a)(2). “This part of the rule does not require that all the questions of law and

   fact raised by the dispute be common or that the common questions of law or fact predominate

   over individual issues.” Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1268 (11th Cir. 2009)

   (internal quotations and citation omitted). Rather, “[c]ommonality requires that there be at least

   one issue whose resolution will affect all or a significant number of the putative class members.”

   Williams v. Mohawk Indus., Inc., 568 F.3d 1350, 1355 (11th Cir. 2009).

           Plaintiffs have identified several issues satisfying the commonality requirement.

   Plaintiffs identify, inter alia, that there are questions of law common to the class as to whether

   Defendants breached the insurance policies by failing to pay sales tax and title transfer fees on

   Florida first-party PPA leased vehicle total loss claims, and a common answer to this question in

   interpreting the uniform policy language across the putative class. In the Roth case, the Court



                                                     6
Case 0:18-cv-61361-WPD Document 52 Entered on FLSD Docket 07/31/2019 Page 7 of 13



   found the following issues supported Plaintiff’s breach of contract claim for unpaid sales tax

   applying equally to all putative class members: (1) the Policies define leased vehicles as an

   “owned auto” under the Policies; (2) all Policies of the putative class have identical material

   terms; (3) there is no windfall that will result in Defendant paying sales tax on the leased vehicle

   total loss claims because the insureds of leased vehicles paid the same premiums paid by owned

   vehicles under the same Policies; (4) Defendant underwrites and charges the same premium for

   owned vs. leased vehicles; (5) the cost to replace a total loss vehicle is the same for owned

   vehicles and leased vehicles (i.e., an insured may replace an owned vehicle with a leased vehicle,

   an owned vehicle, or choose not to replace the vehicle at all); and (6) six percent state sales tax

   (and applicable local sales tax) apply equally to all payments for an owned auto and all payments

   for a leased vehicle. These apply with equal force to the instant matter. Title and transfer fees

   likewise apply equally across the class, and likewise present a common question of contract

   interpretation. The Court finds that these issues are central to Defendants’ liability, and

   resolution of these issues will affect all members of the putative class.

          The Court, as it did in the Roth case, rejects Defendants’ argument that class certification

   is inappropriate due to potential differences between class members regarding the amount of

   sales tax incurred. Moreover, Plaintiffs have proffered a uniform methodology to identify total

   loss leased vehicles using Defendants’ records1 and for calculating damages; this methodology

   can be applied across the entire class.

          Commonality is satisfied.


   1
     This also supports ascertainability, i.e., that Plaintiff will be able to identify the class members
   by reference to objective criteria in an administratively feasible way. See Karhu v. Vital Pharm.,
   Inc., 621 F. App'x 945, 947 (11th Cir. 2015). As it did in the Roth case, the Court has considered
   the parties’ arguments, the facts of this case, and the relevant case law, and finds that the standard
   for ascertainability is met. Some file-by-file manual review does not preclude class treatment.


                                                     7
Case 0:18-cv-61361-WPD Document 52 Entered on FLSD Docket 07/31/2019 Page 8 of 13



          3.      Typicality

          The next requirement is that “the claims or defenses of the representative parties are

   typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “Typicality . . . does not

   require identical claims or defenses.” Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332,

   1337 (11th Cir. 1984). Rather, typicality “is established if the claims or defenses of the class and

   the class representative arise from the same event or pattern or practice and are based on the

   same legal theory.” Id.

          Plaintiffs have satisfied this requirement. Plaintiffs’ claims are typical of claims of other

   putative class members because they were each insured by GEICO pursuant to insurance policies

   with identical material terms when they had a claim determined by GEICO to be a covered

   leased vehicle total loss claim. Plaintiffs and the putative class members all suffered the same

   injury as a result of Defendants’ conduct, namely, that GEICO did not pay sales tax and title

   transfer fees as replacement costs. The injury common to the Plaintiffs and the class relies on the

   same legal and factual theories of liability.

          Defendants’ arguments regarding the typicality requirement are unpersuasive.

   “Differences in the amount of damages between the class representative and other class members

   does not affect typicality.” Kornberg, 741 F.2d at 1337. The class representative’s claims “need

   not be identical” to those of class members; they need only “‘arise from the same event or

   pattern or practice and [be] based on the same legal theory.’” Ault v. Walt Disney World Co., 692

   F.3d 1212, 1216-17 (11th Cir. 2012). Here, Plaintiffs and all the class members were injured by

   the alleged failure to pay sales tax and title transfer fees allegedly owed under the insurance

   policies, resulting in monetary damages.

          Therefore, Plaintiffs satisfy the typicality requirement.



                                                     8
Case 0:18-cv-61361-WPD Document 52 Entered on FLSD Docket 07/31/2019 Page 9 of 13



          4.      Adequacy

          The final requirement under Rule 23(a) is that “the representative parties will fairly and

   adequately protect the interests of the class.” Fed. R. Civ. P. 23(a). “[T]his requirement applies to

   both the named plaintiff and counsel,” and “the requirement’s purpose is to protect the legal

   rights of absent class members.” London, 340 F.3d at 1253 (internal quotations omitted).

   Additionally, this requirement is meant “to uncover conflicts of interest between named parties

   and the class they seek to represent.” Id. (internal quotations omitted).

          Plaintiffs and class counsel satisfy this requirement. There do not appear to be any

   conflicts of interest between Plaintiffs and the putative class. Further, the Court finds Plaintiffs’

   counsel qualified pursuant to Rule 23(g)(1) to represent the putative class. Plaintiffs’ counsel

   has sufficient experience with class actions and complex litigation. Defendants have not offered

   evidence to negate Plaintiffs or class counsel’s adequacy. Therefore, Plaintiffs and counsel

   satisfy the adequacy requirement.

   A.     Rule 23(b)(3)

          In addition to meeting the requirements under Rule 23(a), parties seeking class

   certification must also satisfy one of the subsections of Rule 23(b). Rosen v. J.M. Auto, Inc., 270

   F.R.D. 675, 678 (S.D. Fla. 2009). Here, Plaintiff asserts that certification is appropriate under

   Rule 23(b)(3). “Class certification under Rule 23(b)(3) is appropriate when (1) ‘questions of law

   or fact common to the members of the class predominate over any questions affecting only

   individuals members,’ and when (2) ‘a class action is superior to other available methods for

   fairly and efficiently adjudicating the controversy.’” Id. (quoting Fed. R. Civ. P. 23(b)(3)). The

   Court will consider each requirement in turn.




                                                     9
Case 0:18-cv-61361-WPD Document 52 Entered on FLSD Docket 07/31/2019 Page 10 of 13



          1.      Predominance

          Under this factor, “[i]t is not necessary that all questions of fact or law be common, but

   only that some questions are common and that they predominate over individual questions.” Klay

   v. Humana, Inc., 382 F.3d 1241, 1254 (11th Cir. 2004). “Issues that are subject to generalized

   proof and applicable to the whole class must predominate over the issues involving

   individualized proof.” Rosen, 270 F.R.D. at 681 (citing Kerr v. City of W. Palm Beach, 875 F.2d

   1546, 1558 (11th Cir.1989)). “Whether an issue predominates can only be determined after

   considering what value the resolution of the class-wide issue will have in each class member’s

   underlying cause of action.” Rutstein v. Avis Rent-A-Car Sys., Inc., 211 F.3d 1228, 1234 (11th

   Cir. 2000). Moreover, “the presence of individualized damages issues does not prevent a finding

   that the common issues in the case predominate.” Allapattah Servs., Inc. v. Exxon Corp., 333

   F.3d 1248, 1261 (11th Cir. 2003).

          The Court agrees with Plaintiffs that common issues of law and fact that are susceptible

   to common proof, see supra, predominate over any issues that may be subject to individualized

   proof. Interpretation of uniform material insurance provisions that will determine liability is

   particularly indicative of predominance. See, e.g., Steinberg v. Nationwide Mut. Ins. Co., 224

   F.R.D. 67, 80 (E.D.N.Y. 2004) (“For purposes of the litigation, the pertinent provisions of

   Nationwide's policies are substantially uniform and adjudication of the putative class' breach of

   contract claim would not invoke predomination of individual issues of fact.”); Burton v.

   Mountain W. Farm Bureau Mut. Ins. Co., 214 F.R.D. 598, 611 (D. Mont. 2003) (“The most

   significant aspect of this case is whether Mountain West denied stacking benefits to its insureds,

   and this question is common to all.”).

          Defendants contend that individualized damages defeat predominance. The Court finds



                                                   10
Case 0:18-cv-61361-WPD Document 52 Entered on FLSD Docket 07/31/2019 Page 11 of 13



   Defendants’ arguments unpersuasive. “The ‘black letter rule’ recognized in every circuit is that

   ‘individual damage calculations generally do not defeat a finding that common issues

   predominate.’ ” Brown v. Electrolux Home Prod., Inc., 817 F.3d 1225, 1239 (11th Cir. 2016)

   Neither of the exceptions to the rule apply here, as computing damages will not be “so complex,

   fact-specific, and difficult that the burden on the court system would be simply intolerable,” nor

   are individual damages accompanied here by “significant individualized questions going to

   liability.” Id. (citations omitted). Plaintiffs have proffered a uniform methodology for

   calculating damages that can be applied ministerially and formulaically across the entire class to

   determine the alleged amount of underpaid sales tax. Plaintiffs have also set forth evidence to

   show that Defendants did not pay title transfer fees for total losses of leased vehicles in Florida,

   resulting in a minimum damage of $75.25 for each class member. The need for individual

   damages calculations in this case does not defeat a finding of predominance. The common legal

   and factual issues identified in this case are significantly more substantial than the individualized

   damages issue emphasized by Defendants. Thus, the Court finds that the predominance factor

   under Rule 23(b)(3) is satisfied.

          2.      Superiority

          Rule 23(b)(3) requires that

                  a class action is superior to other available methods for fairly and
                  efficiently adjudicating the controversy. The matters pertinent to
                  these findings include:(A) the class members' interests in
                  individually controlling the prosecution or defense of separate
                  actions;(B) the extent and nature of any litigation concerning the
                  controversy already begun by or against class members;(C) the
                  desirability or undesirability of concentrating the litigation of the
                  claims in the particular forum; and(D) the likely difficulties in
                  managing a class action. Fed. R. Civ. P. 23

   This factor is closely linked to the predominance factor “because when common issues



                                                    11
Case 0:18-cv-61361-WPD Document 52 Entered on FLSD Docket 07/31/2019 Page 12 of 13



   predominate over individual issues, a class action lawsuit becomes more desirable as a vehicle

   for adjudicating the plaintiffs’ claims.” Nelson, 270 F.R.D. at 698 (citing Klay, 382 F.3d at

   1269).

            Plaintiffs cite several reasons why a class action is the most desirable vehicle to

   adjudicate the claims, including that the average claim of each class member is approximately

   $1,320.00, which is relatively small when compared to the cost of litigating a breach of contract

   case against a large insurance company, and that the class action is manageable, as the uniform

   policy provision in question lies at the heart of this case and damages can be determined by an

   analysis of Defendant’s data. The Court finds that class certification is superior to other methods

   for adjudicating this controversy.

                                            IV.     CONCLUSION

      For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

            1.     The Motion [DE 41] is GRANTED;

            2.     The Court hereby certifies a class (the “Class”) pursuant to Fed. R. Civ. P.

                   23(b)(3) consisting of the following:

                   All persons insured by Defendant GEICO Indemnity Company, or
                   Defendant GEICO General Insurance Company under a Florida
                   insurance policy for private passenger auto (“PPA”) physical
                   damage coverage who suffered a first-party total loss of a covered
                   leased vehicle (1) at any time during the five years prior to the
                   filing of this lawsuit up to the date of any order granting class
                   certification (as to Defendant Government Employees Insurance
                   Company and Defendant GEICO Indemnity Company), and (2) at
                   any time from August 31, 2016 up to the date of any order granting
                   class certification (as to Defendant GEICO General Insurance
                   Company), whose claims were adjusted by one of the Defendants
                   as total loss claims, and who were not paid the full total loss
                   vehicle value (“TLVV”) sales tax and/or title fees.




                                                     12
Case 0:18-cv-61361-WPD Document 52 Entered on FLSD Docket 07/31/2019 Page 13 of 13



          3. Marianne Joffe, Debbe Schertzer, and Stephanie Rodriguez are hereby certified as

              representatives of the Class;

          4. Edmund Normand, Esq., Normand PLLC, Christopher J. Lynch, Esq., Christopher J.

              Lynch, PA, Bradley W. Pratt, Esq., Pratt Clay LLC, Tracy Markham, Esq., Avolio &

              Hanlon, PC, Andrew Lampros, Esq., and Hall & Lampros, LLP are hereby certified

              as Class Counsel pursuant to Rule 23(g)(1).

          5. On or before August 8, 2019, the parties shall jointly file for approval by the Court a

              proposed notice to Class members; alternatively, if the parties cannot agree on a

              proposed notice, Plaintiffs shall file a proposed notice on or before August 8, 2019,

              and Defendants shall file any objections within three (3) days of the filing of

              Plaintiffs’ proposed notice.

          6. Defendants’ Unopposed Motion to File Corrected Opposition to Plaintiff’s Motion for

              Class Certification [DE 45] is GRANTED.

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

   30th day of July, 2019.




   Copies furnished to:
   Counsel of record




                                                   13
